*963and proceeded into the intersection; that he felt the rear right side of the vehicle come in contact with an object and felt the tire run over something like a rock or stone; that he never saw plaintiff; and that he never sounded his horn because no pedestrian proceeded into the crosswalk. Plaintiff appeals from a judgment entered upon a jury verdict of no cause of action and an order denying her motion for a new trial. She contends that the jury verdict is contrary to the weight of the evidence. We disagree.
“[A] jury’s verdict should not be set aside as against the weight of evidence unless it is palpably wrong and there is no fair interpretation of the evidence to support the jury’s conclusion (Montana v Smith, 92 AD2d 732) or if the verdict is one reasonable persons could have rendered after receiving conflicting evidence” (Petrovski v Fornes, 125 AD2d 972, 973, lv denied 69 NY2d 608). The conflicting testimony of the parties presented a credibility issue for the jury to resolve, and we perceive no basis in this record to disturb the jury’s resolution of that issue (see, Olson v Dougherty, 128 AD2d 920, 921-922). (Appeal from Judgment of Supreme Court, Erie County, Joslin, J. — Negligence.) Present — Denman, P. J., Green, Pigott, Jr., Hurlbutt and Balio, JJ.